United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1208
Issued: December 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated December 19, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury causally related to factors of his
federal employment as a food service worker.
FACTUAL HISTORY
On October 31, 2008 appellant, then a 52-year-old food service worker, filed an
occupational disease claim (Form CA-2) stating that his back hurt from bending, pushing and
pulling carts. The Office sent the employing establishment a November 12, 2008 letter
requesting information about appellant’s employment activities. In response the employing
establishment submitted a December 8, 2008 letter with a description of appellant’s employment
activities and their frequency. The employing establishment also submitted a position
description.

By decision dated December 19, 2008, the Office denied the claim for compensation. It
found the evidence was insufficient to establish an incident as alleged.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.2
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.3
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.4 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.5
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.6
ANALYSIS
In the December 19, 2008 decision, the Office indicated that it had sent appellant a
November 12, 2008 letter regarding his claim. The record indicates only that the Office sent the
employing establishment a November 12, 2008 letter. As to the factual evidence, appellant
identified bending, as well as pushing and pulling carts. The employing establishment provided
additional evidence regarding his work activities, which included bending, pushing and pulling.
There is no evidence refuting appellant’s allegation that he engaged in bending, pushing and
pulling as part of his federal job duties.

1

5 U.S.C. §§ 8101-8193.

2

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

See Robert G. Morris, 48 ECAB 238 (1996).

5

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

6

Id.

2

Appellant’s burden of proof to establish his claim, however, also includes the submission
of rationalized medical evidence establishing a diagnosed condition causally related to the
identified employment factors. The only decision on appeal is the December 19, 2008 decision,7
and the Board can review only evidence that was before the Office at the time of its final
decision.8 The record did not contain any medical evidence and, therefore, appellant did not
meet his burden of proof in this case.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an injury
causally related to his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 19, 2008 is modified to reflect that the evidence
establishes the identified job duties and is affirmed as modified.
Issued: December 7, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

On appeal, appellant referred to a February 4, 2009 decision. The record contains a letter dated February 4,
2009 advising appellant that he had requested two different appeal rights and he must clarify which appeal right he
was exercising. This letter is not a final decision with appeal rights. See 20 C.F.R. § 10.126.
8

20 C.F.R. § 501.2(c).

3

